Case 18-50077-btf11   Doc 183-1 Filed 01/31/19
                                   EXHIBIT G    Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 1 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 2 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 3 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 4 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 5 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 6 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 7 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 8 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 9 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 10 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 11 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 12 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 13 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 14 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 15 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 16 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 17 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 18 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 19 of 20
Case 18-50077-btf11   Doc 183-1 Filed 01/31/19 Entered 01/31/19 16:44:22   Desc
                            Exhibit G1 Page 20 of 20
